Citation Nr: 0625653	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision and was last remanded 
in December 2003.  


FINDING OF FACT

The veteran is not shown to have engaged in combat with the 
enemy during his period of active military service, nor to 
have any verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of the first three elements required by 
Pelegrini II in a June 2002 letter, and of the fourth 
Pelegrini II element in a March 2005 letter.  

To date, VA has not provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  
Nevertheless, there is no prejudice in proceeding with the 
issuance of a final decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Since (as detailed below) the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this is harmless error.  VA 
satisfied its notice requirements as of March 2005 and 
readjudicated the claim in an October 2005 supplemental 
statement of the case.  

The veteran's service medical and personnel records have been 
obtained and reviewed, as has a May 2005 report from the 
United States Armed Services Center for Research of Unit 
Records (now known as the United States Army and Joint 
Services Records Research Center (JSRRC)).  Numerous VA 
outpatient records are also in the file, as are records 
obtained from the Social Security Administration.  In May 
2003, a hearing was held before the undersigned, who is the 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  The transcript of this hearing has 
been obtained and reviewed.  Neither the veteran nor his 
representative have indicated that there are outstanding 
records pertaining to his claim.  

The veteran has not undergone a VA examination specifically 
for an opinion as to the etiology of any current PTSD, nor 
does the Board find that such an opinion is required.  A 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service- connected disability. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

As detailed below, the preponderance of the evidence is 
against a finding that the veteran engaged in combat with the 
enemy during his period of active military service or that 
his currently diagnosed PTSD is attributable to any verified 
in-service stressor.  Because the evidence of record in this 
case does not satisfy subparagraph (B) of 38 C.F.R. § 
3.159(c)(4), VA has no duty to seek a medical opinion.

VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of his claim.

II.  Claim for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires (1) medical evidence 
establishing the diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 136-137 (1997).

There is no question that the veteran currently has a 
diagnosis of PTSD.  Numerous VA outpatient medical records 
reflect multiple diagnoses of PTSD.  The veteran has asserted 
that his PTSD arises from various stressors in Vietnam.

In adjudicating a claim for service connection for PTSD, the 
Board must evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
the veteran's military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
his lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. 
at 146; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; see also Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran served in Vietnam from December 1966 to December 
1967.  His DD Form 214 reflects that he received a Vietnam 
Service Medal, a Vietnam Campaign Medal, and a National 
Defense Service Medal.  However, he was not awarded the 
Combat Infantryman Badge, the Purple Heart Medal, or any 
other award specifically associated with combat.   No service 
medical records reflect treatment for any combat-related 
injuries (or any psychiatric complaints, for that matter).  

Accordingly, the Board finds that there is no credible 
evidence that the "engaged in combat with the enemy" for 
purposes of 38 U.S.C.A. § 1154(b).  Although he may have 
served in a combat zone, serving in a combat zone is not the 
same as engaging in combat with the enemy.  See VAOPGCPREC 
12-99 (Oct. 1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under these circumstances, the stressors reported by 
the veteran must be independently corroborated.  They are not 
in this case.

The veteran's DA Form 20 reflects that he was attached to 
Company B (Co B) of the 1st Engineering Battalion (1st Eng Bn) 
of the 1st Infantry Division (1st Inf Div) from December 1966 
to January 1967, to the Headquarters and Headquarters Company 
(HHC), 1st Eng Bn, from January 1967 to September 1967, and 
to Company E (Co E), 1st Eng Bn, from September 1967 to 
December 1967.  

The DA Form 20 does not indicate what the veteran's principal 
duty was while affiliated with Co B, 1st Eng Bn.  While 
affiliated with HHC, 1st Eng Bn, his principal duty was 
wheeled vehicle mechanic.  While affiliated with Co E, 1st 
Eng Bn, his principal duty was radio telephone operator.  The 
DA Form 20 reflects that he participated in the Vietnam 
Counteroffensive Phase II campaign, but gives no further 
details in this regard.  

The veteran's primary alleged PTSD stressors are that: (1) he 
witnessed a fellow service member in his unit commit suicide 
with a handgun; (2) he went on an assignment to repair a 
bridge and came upon enemy bodies and body parts lined up on 
the side of a road; and (3) he came under sniper fire while 
building and repairing bridges as part of Operations "Cedar 
Falls" and "Junction City."  The Board remanded this claim 
in December 2003 in part to obtain more information about and 
possibly verify these stressors.

According to a May 2005 JSRRC report, morning reports confirm 
(in pertinent part) that the veteran served with HHC, 1st Eng 
Bn, from January to September 1967.  The JSRRC clarified that 
his primary military occupational specialty at that time was 
light-wheel vehicle mechanic.  On September 10, 1967, he was 
reassigned to Co E, 1st Eng Bn, with a new military 
occupational specialty of "pioneer." He departed for the 
United States on December 14, 1967.

According to the JSRRC report, during 1967 the 1st Inf Div 
and the 1st Eng Bn relocated their base camp from Di An to 
Lai Khe.  The 1st Eng Bn immediately began construction of 
the new Division Headquarters and the 1st Eng Bn area.  
During the year the 1st Eng Bn also participated Operations 
Cedar Falls, Tucson, Junction City 1 and 2, Manhattan, 
Dallas, Bluefield 1 and 2, Paul Bunyan, Billings, and 
Portland.  

Operation Cedar Falls lasted from January 7, 1967, to January 
26, 1967, during which the 1st Eng Bn cleared jungle and 
landing zones while Co E, 1st Eng Bn, constructed a 160-foot 
Bailey Bridge on the Thi Tinh River just west of Ben Cat.  
Operation Junction City 1 and 2 lasted from February 19, 
1967, to April 15, 1967, during which the 1st Eng Bn 
constructed airfields, roads, and Special Forces camps.  Co 
D, 1st Eng Bn, constructed three C-130 airfield, and the 
battalion opened, cleared, improved, and maintained over 74 
kilometers of roads, and built three timber trestles bridges 
and two major Bailey Bridges.  All the units of the battalion 
apparently participated both operations.  

In total, in 1967 there were eight solders from the 1st Eng 
Bn killed and 84 wounded.  During Operation Junction City 1 
and 2, the 1st Eng Bn had one soldier killed and 42 wounded.  
The JSRRC report does not state how many (if any) of the 
remaining casualties specifically occurred during Operation 
Cedar Falls (as opposed to, say, Operations Tucson, 
Manhattan, Dallas, Bluefield 1 and 2, Paul Bunyan, Billings, 
or Portland).
  
A stressor need not be corroborated in every detail.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Moreover, the fact 
that a veteran, who had a noncombatant military occupational 
specialty, but was stationed with a unit that was present 
while enemy attacks occurred, would strongly suggest that he 
was, in fact, exposed to such attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

However, these cases are distinguishable from the present 
one.  In Pentecost, records obtained from the veteran's unit 
corroborated specific rocket attacks during the time period 
he was stationed at Da Nang.  Id. at 128.  In the current 
case, the JSRRC report references no specific attacks that 
resulted in the 1st Eng Bn deaths during 1967 (including any 
involving sniper fire).  The JSRRC report also does not 
reference any deaths by suicide.  

In Suozzi, the veteran submitted a morning report and radio 
log which corroborated his allegations that his company had 
come under attack on a specific day in Vietnam, and that a 
specific, named soldier had been killed (among many other 
dead and wounded).  He also submitted a copy of a nomination 
for a Bronze Star for meritorious service "in military 
operations against a hostile force" and for his "quick 
thinking" in "emergency situations."  Suozzi, 10 Vet. App.  
at 309.  

Yet the veteran in the present case has been far less active 
in providing corroborating evidence.   He did provide written 
stressor statements in May 1999 and May 2002, and testified 
in support of his claim in May 2003.  Yet this evidence 
lacked specifics such as the name of the soldier who 
committed suicide, or the names of soldiers who were killed 
or injured during the sniper attacks.  This is the sort of 
information that could potentially assist the JSRRC in 
corroborating the stressors.  

In a May 2004 letter, the Appeals Management Center (AMC) 
asked the veteran to provide the names of individuals who 
were also present (or killed) during the dates of his 
stressor events, to identify the duties he performed (as well 
as any specific traumatic experiences that occurred) during 
Operations Cedar Falls and Junction City, and to provide 
statements from fellow service members or others who 
witnessed or knew of the incidents or who could confirm his 
proximity to the incidents.  However, the veteran did not 
respond to the May 2004 letter, nor to a March 2005 letter 
asking him (in part) to advise the AMC if there was any other 
evidence or information that he thought would support his 
claim.  VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

As there is no probative evidence that the veteran engaged in 
combat with the enemy or that any claimed in-service stressor 
has been independently corroborated, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  While the veteran may sincerely believe that his 
diagnosed PTSD is related to service, as a layperson without 
medical expertise, he is not qualified to address questions 
requiring medical training for resolution (such as a 
diagnosis or medical opinion as to etiology).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, the claim for service connection for PTSD must be 
denied.  The doctrine of reasonable doubt does not apply 
because the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


